     Denise Trani-Morris (State Bar No. 127879)
     Spencer J. Davidson (State Bar No. 281169)
 2   JACKSON LEWIS P.C.
     50 California Street, 9th Floor
 3   San Francisco, California 94111-4615
     Telephone: (415) 394-9400
 4   Facsimile: (415) 394-9401
     E-mail: denise. trani -morris@j acksonlewis. com
 5   E-mail: spencer.davidson@Jacksonlewis.com

 6   Attorneys for Defendants
     SKYTAP, INC. and THOR CULVERHOUSE
 7

 8                                UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10
11   RUDOLF LANG, an individual,                            CaseNo. 4:18-cv-01292-KAW

12                                                          JOINT STIPULATION AND
            Plaintiff,                                      [PROPOSED] ORDER TO CONTINUE
13                                                          CASE MANAGEMENT CONFERENCE
                                                            AND AS SOCIATED DEADLINES
14                v.

15   SKYTAP, INC., THOR CULVERHOUSE,                        State Complaint Filed: 10/6/2017
     AND DOES 1 -50 inclusive;                              Removal Filed: 2/27/2018
16

17          Defendants.

18

19   TO THE HONORABLE COURT AND CLERK:

20          Plaintiff RUDY LANG ("Plaintiff') together with Defendants SKYTAP, INC. and THOR

21   CULVERHOUSE ("Defendants," collectively "the Parties") hereby submit this stipulation to

22   continue the Case Management Conference and associated deadlines.

23          The initial Case Management Conference is currently scheduled before The Honorable

24   Judge Kandis A. Westmore for October 30,2018 (See ECF No. 30);

25          Pursuant to the Court's standing order, the parties are obligated to meet and confer in

26   advance of this conference and submit a joint case management statement on or before October

27   23,2018 (See ECF No. 30);

28   ///
                                                        1
     JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE MANAGEMENT
     CONFEREENCE                                   Case No. 4:18-cv-01292-KAW
 1           Defendants filed a Motion to Compel Arbitration requesting that the Court order the

2    entirety of this action be submitted to arbitration. Such motion was set for hearing on September

3    20, 2018, though the Court elected to take the motion under submission without oral argument on

4    September 19,2018 (See ECF No. 31);

 5          As of the date of this Stipulation, the Court has not yet entered any order as to

 6   Defendants' Motion to Compel Arbitration, and its ruling remains pending.

 7          THEREFORE, the Parties agree that, in order to conserve resources and avoid

 8   unnecessary time and effort, the meet and confer effort and preparation of a joint case

 9   management statement should be postponed until after the Court has issued its decision regarding

10   Defendants' Motion to Compel Arbitration;

11          IT IS THEREFORE STIPULATED AND REQUESTED that the current initial Case

12   Management Conference be vacated, and the Court set the Case Management Conference to

13   occur three weeks after its ruling on the Motion to Compel Arbitration, with the Parties' joint case

14   management statement to be due seven days before the conference as per the Court's Standing

15   Order. This will permit the Pmiies to forego their meet and confer effort and preparation of the

16   joint case management statement until after the Motion to Compel Arbitration is decided.

17
      Dated: October 15,2018                              JACKSON LEWIS P.C.
18

19                                                 By:      Is/ Spencer J Davidson
                                                          Denise Trani-Marris
20                                                        Spencer J. Davidson
                                                          Attorneys for Defendants
21                                                        SKYTAP, INC. and THOR
                                                          CULVERHOUSE
22
     Dated: October 15, 2018                              TOWNER LAW OFFICE
23

24                                                 By:      Is/ Bruce M Towner
25                                                        Bruce M. Towner
                                                          Attorney for Plaintiff
26                                                        RUDOLPH LANG

27          The filing party certifies that agreement to file this document has been obtained from all

28   Signatories shown above, in accordance with Local Rule 5-1(i)(3).
                                        2
     JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE MANAGEMENT
     CONFEREENCE                                   Case No. 4:18-cv-01292-KAW
 1            [PROPOSED] ORDER VACATING CASE MANAGEMENT CONFERENCE

 2            PURSUANT TO THE ABOVE STIPULATION, I HEREBY ORDER that the Case

 3   Management Conference presently scheduled for October 30, 2018, and its associated deadlines,

 4   shall be continued to _November
                            ____     27, _ _ _ _ _ _ _ _ at the time of _
                                         2018                              _p.m.
                                                                        1:30 _ _ __

 5   The Parties' joint case management statement shall be due seven days prior to the conference date.

 6            IT IS SO ORDERED.

 7

 8   Dated:     10/15/18

 9
                                                  Hon. Kandis A. Westmore
10
                                                  United States Magistrate Judge
     4820-6144-0632, v. 1
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        3
     JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE MANAGEMENT
     CONFEREENCE                                   Case No. 4:18-cv-01292-KAW
